Title: To Benjamin Franklin from Edward Bridgen, 26 July 1782
From: Bridgen, Edward
To: Franklin, Benjamin


Dear Sir
July 26th: 1782
Our Mutual friend the writer of the inclosed wishes me to contrive that it may come safe to your hands. He wishes that he may be instrumental in clearing away any obstructions which may be at present in the path which leades to Peace.
I think it necessary to say that I have not the highest opinion of some of the present Men, but that I have not the least apprehension of my Friend being a dupe to any of them; he having all his eyes about him.
God bless you my Dear Sir and preserve you Says Yr. Affectionate & obliged
Edwd: Bridgen

When you reply to the inclosed be pleased to Address it under Cover to Bridgen & Waller a Londres with a little B just under the Seal and then inclose it a Monsieur J:B: Hermans au Bureau de Poste a Anvers?

